DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed November 23, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2021 has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2021 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Applicant's arguments filed July 05, 2018 regarding the rejection of claims 1-18 under 35 U.S.C 102(a)(2) and 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.
Status of Claims
Claim 2-6 are pending, of which claims 5 and 6 are in independent form. Claims 2-6 are rejected under 35 U.S.C 102(a)(2) and 35 U.S.C 103.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by El Doyle (US 2006/0117055) (hereinafter Doyle).
Regarding claim 5, Doyle teaches a method for processing a database having data items in a comma-separated values (CSV) file when the database is subjected to aggregation processing, comprising: determining, sequentially from a beginning of the single CSV file, whether or not each of the data items in the single CSV file matches a name identification target to find matched data items in the single CSV file (see Figs. 4a-b, para [0101-0103], discloses determining data items of a single csv file are equivalent to a selected node’s path as long as file’s page titles match the path to the selected node); and generating a group map file using only the matched data items in the single CSV file, wherein the matched data items in the single CSV file have been determined to match the name identification target (see Fig. 4b, Figs. 4e-f,  para [0103-0104], para [0106], discloses creating descendent tree (group map file) using imported CSV file data that is matched to data of selected node up the tree), wherein the group see Figs. 4e-f, Fig. 6, para [0104-0106], para [0111], discloses reproducing descendent tree, matching pages from tree paths input values associated with positions in the tree corresponding to imported CSV file data).

Regarding claim 6, Doyle teaches medium for determining, sequentially from a beginning of the single CSV file, whether or not each of the data items in the single CSV file matches a name identification target to find matched data items in the single CSV file (see Figs. 4a-b, para [0101-0103], discloses determining data items of a single csv file are equivalent to a selected node’s path as long as file’s page titles match the path to the selected node); and generating a group map file using only the matched data items in the single CSV file, wherein the matched data items in the single CSV file have been determined to match the name identification target (see Fig. 4b, Figs. 4e-f,  para [0103-0104], para [0106], discloses creating descendent tree (group map file) using imported CSV file data that is matched to data of selected node up the tree), wherein the group map file is generated by storing values converted from the matched data items in the single CSV file in a manner such that the values are associated with positions of the matched data items in the single CSV file (see Figs. 4e-f, Fig. 6, para [0104-0106], para [0111], discloses reproducing descendent tree, matching pages from tree paths input values associated with positions in the tree corresponding to imported CSV file data).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 2006/0117055) (hereinafter Doyle) in view of Piedmonte (US 2007/0276787) (hereinafter Piedmonte).
Regarding claim 2, Doyle teaches a medium of claim 6.
Doyle does not explicitly teach generating an address map file for accessing each data item stored in the CSV file when or before the aggregation processing is performed.
Piedmonte teaches generating an address map file for accessing each data item stored in the CSV file when or before the aggregation processing is performed (see Figs.3-4B, para [0065-0066], para [0072], discloses generating different data sets with different global unique identifiers assigned to respective data sets when data is presented to set manager).
Doyle/Piedmonte are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Doyle to access data items in a CSV file stored in second storage from disclosure of Piedmonte. The motivation to combine these arts is disclosed by Piedmonte as “improve access methods for relational and other conventional databases” (para [0005]) and accessing data items in a CSV file stored in second storage is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 3, Doyle teaches a medium of claim 6.
Doyle does not explicitly teach extracting a breakdown of the aggregation result obtained by the aggregation processing, wherein the group map file and the address map file read to a first storage unit are used  to search the group map file for one or a plurality of data values, and to identify a position in the database for each of the one or the plurality of data values, wherein the address map file is used to extract each data item that corresponds to the position from the CSV file, wherein the address map file is used to access each data item of the CSV file stored in a second storage unit, and wherein the first storage unit provides higher-speed accessing than the second storage unit.
Piedmonte teaches extracting a breakdown of the aggregation result obtained by the aggregation processing, wherein the group map file and the address map file read to see Table 3, para [0083], para [0152-0158], discloses aggregation sets query to identify positions  in stored data), wherein the address map file is used to access each data item of the CSV file stored in a second storage unit, and wherein the first storage unit provides higher-speed accessing than the second storage unit (see Figs.3-4B, para [0065-0066], para [0072], discloses generating different data sets with different global unique identifiers assigned to respective data sets when data is presented to set manager).
Doyle/Piedmonte are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Doyle to access data items in a CSV file stored in second storage from disclosure of Piedmonte. The motivation to combine these arts is disclosed by Piedmonte as “improve access methods for relational and other conventional databases” (para [0005]) and accessing data items in a CSV file stored in second storage is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 4, Doyle teaches a medium of claim 6.
Doyle does not explicitly teach a storage unit stores a data structure for managing the database, wherein the data structure comprises a field definition storage portion that stores field definition information and a data storage portion that stores data, wherein the data storage portion comprises a database storage portion that stores data that defines 
Piedmonte teaches a storage unit stores a data structure for managing the database, wherein the data structure comprises a field definition storage portion that stores field definition information and a data storage portion that stores data (see Fig. 4B, Fig. 7, para [0067], para [0085-0086], discloses XSN tree structure comprising defined field data and global unique identifiers retrieved from set manager and inserted into XSN tree for corresponding sets), wherein the data storage portion comprises a database storage portion that stores data that defines the database and a map storage portion that stores the group map file, and wherein the database is provided with a virtual field definition based on the field definition information (see Figs. 6-7, para [0067], para [0086-0087], discloses providing calculated  algebraic relations in XSN tree based on field data).
Doyle/Piedmonte are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Doyle to access data items in a CSV file stored in second storage from disclosure of Piedmonte. The motivation to combine these arts is disclosed by Piedmonte as “improve access methods for relational and other conventional databases” (para [0005]) and accessing data items in a CSV file stored in second storage is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/
Primary Examiner, Art Unit 2159